Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  162121(9)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  In re CERTIFIED QUESTIONS FROM THE                                                                  Elizabeth T. Clement
  UNITED STATES DISTRICT COURT,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices
  EASTERN DISTRICT OF MICHIGAN,
  SOUTHERN DIVISION
  ________________________________________

  AFT MICHIGAN,
            Plaintiff,                                              SC: 162121
  v                                                                 USDC-ED: 4:17-cv-13292

  PROJECT VERITAS, et al.,
            Defendants,
  and

  MICHIGAN ATTORNEY GENERAL,
             Intervening Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Joseph E. Sandler to practice pro hac vice is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 28, 2020

                                                                              Clerk